Citation Nr: 0514858	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service in the U.S. Marine 
Corps from August 1973 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In August 2002, the veteran, sitting at the 
RO, testified via videoconference at a hearing before the 
undersigned Veterans Law Judge, sitting at the Board in 
Washington, DC.

In an October 2002 internal development memorandum, the Board 
undertook additional evidentiary development pursuant to 
then-extant regulations.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  However, following a judicial decision 
which invalidated those regulations, Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board remanded the veteran's claim to 
the RO in June 2003 for additional development.


FINDINGS OF FACT

1.  The veteran's active military service, which included 
duty on board naval vessels off the coast of Vietnam during 
the U.S. withdrawal from Saigon, did not include duty in, or 
visitation to, the Republic of Vietnam.

2.  The veteran was first diagnosed with diabetes mellitus in 
1993.

3.  The competent and probative evidence of record 
preponderates against a finding that diabetes mellitus is 
etiologically related to herbicide exposure sustained by the 
veteran during active service.



CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated by service 
or manifested during the first post-service year, nor may it 
be presumed that diabetes was incurred as a result of 
exposure to herbicides during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).




Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a five-page May 2004 letter, the Appeals Management Center 
informed the veteran in great detail of the types of evidence 
needed to support his claim and of the respective obligations 
of VA and him in securing it.  In addition, the veteran was 
advised, by virtue of a January 2002 statement of the case 
(SOC) and a September 2004 supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2004 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records are not referable to 
any complaints, manifestations of, or treatment for, diabetes 
mellitus.


The veteran's Report of Separation from Active Duty (DD Form 
214 MC) reflects that his primary service specialty was as a 
Shore Party Man.  Upon request from VA, the Marine Corps 
Historical Center has provided numerous records pertaining to 
Marine Corps operations during the evacuation of the U.S 
Embassy and associated facilities in Saigon at the end of the 
Vietnam conflict.  The veteran's chronological service 
personnel record (NAVMC 118(3)-PD) indicates that in December 
1974 he was assigned to Company B, 3rd Engineer Battalion, 
3rd Marine Division, of the FMF (Fleet Marine Forces).  
Subsequently, on February 24, 1975, he was attached for TAD 
(temporary additional duty) to the H&S (headquarters and 
services) Company of the 3rd Battalion, 9th Marines, 3rd Marine 
Division (-) (Rein) FMF, which attachment was terminated on 
July 14, 1975.  (The Board is not aware of the organizational 
significance of the symbol "(-)," but the records indicate 
that "(Rein)" denotes a reinforcement unit.  The records 
further reflect (NAVMC 118(9)-PD) that the veteran 
participated in Operation "Frequent Wind," the evacuation 
of South Vietnamese and American nationals from Saigon, while 
operating in the territorial waters of South Vietnam from 
April 22 to May 2, 1975.  Those records do not, however, 
expressly show that the veteran left his ship and entered 
Vietnam.

In its most recent communication with the RO, by letter in 
June 2004, the Marine Corps Historical Center indicated that 
it had no further information as to the time period and 
military units pertinent to this case, and further stated 
that, if additional records are sought, the Historical Center 
"has no further information on whether such records were 
prepared or what became of them if they were."

Post-service, VA and non-VA medical records, dated from 1993 
to 2001, reflect diagnoses of diabetes mellitus.  A January 
1993 VA outpatient record indicates that the veteran was seen 
by a private physician who diagnosed diabetes mellitus.  A 
March 1993 private record indicates that the veteran said he 
discovered he had adult onset (Type 2) diabetes, which was 
evidently diagnosed by a VA physician.  When he was privately 
treated in May 1993, it was noted that the diabetes was 
controlled by diet.  An April 1997 private medical record 
indicates that the veteran's past medical history included 
diabetes.  

Private medical records dated from 2000 to 2001 indicate that 
Glucophage was prescribed to treat the veteran's diabetes 
mellitus.  The VA outpatient records dated in April 2001 
indicate that the veteran's diabetes mellitus was diagnosed 
in 1993 and initially treated with oral hypoglycemics.  He 
currently took insulin, and Metformin had also been 
prescribed.  

In January 2001, the veteran filed a statement indicating 
that he had been diagnosed with diabetes, and that he had 
served in Vietnam.  He requested service connection for his 
diabetes.

In his December 2001 notice of disagreement with the RO's 
denial of service connection, the veteran said he served in 
Vietnam in 1975 and assisted in the evacuation of Saigon.  He 
said he landed near the main airport, was trucked to Saigon, 
and was on the U.S. embassy grounds.

During his August 2002 Board hearing, the veteran testified 
that he was a combat engineer, involved in demolition 
instruction, and was assigned to the 9th Marine Amphibious 
Battalion and served on a ship prior to April 1975.  He 
stated that, on approximately April 2, 1975, he was taken off 
his ship and transported to Tan Son Nhut Airbase as part of a 
squad of Marines assigned to provide airport security for the 
next month.  He said he counted 52 ships in the water, 
apparently as viewed from the helicopter that took him to Tan 
Son Nhut airbase.  He said that he and his comrades lived in 
the woods and slept on the ground during that time.  He said 
no formal orders were ever prepared to assign him into 
Vietnam.  He could not recall the name of his commanding 
officer during the month of April 1975.  The veteran further 
stated that on April 4th he saw a C5 aircraft crash at Tan 
Son Nhut airbase.

Furthermore, the veteran testified that on April 29, 1975, he 
was trucked to the United States embassy in Saigon, where 
there was great chaos and it was difficult to get through the 
gate.  Once in the embassy compound, his duties were to catch 
a helicopter back to the ship.  He said he found the U.S. 
Ambassador, whose name was Martin, who carried a U.S. flag, 
and put him in a helicopter.  The veteran left

that night and, by April 30th, he was on his ship, which was 
carrying many Vietnamese nationals.  He said a head count was 
taken aboard ship after the operation.  The veteran said he 
was attached to the USS Debut or Duluth (LPT9), which was 
like a landing-craft vessel.  A few days later, as his ship 
headed to the Philippines, the captain announced that the 
ship had to go to Cambodia because the Mayaguez, a Merchant 
Marine ship, had been seized.  That ship was rescued, and the 
veteran's ship went on to the Philippines and then to 
Okinawa. 

According to a unit history of the 9th Marine Amphibious 
Brigade, FMF, for the period from March to April 1975, on 
April 17th the Amphibious Evacuation Security Force (AESF) 
was formed from 3rd Marine Division Units and organized into 
multiple security detachments, elements of which were 
deployed to Subic Bay, Philippines, in mid-April for further 
transfer.  It was noted that the control group and remaining 
detachments sailed in the USS Dubuque to the contiguous 
waters of South Vietnam.  The primary mission of the AESF 
forces was to assist shipmasters as to ship security and 
refugee related matters, e.g., search and screening of people 
brought out of Vietnam.  It was noted that Marines aboard 
those ships eventually performed tasks including food 
distribution, information collection, childcare, and medical 
assistance.  The records reflect that on April 30th, the U.S. 
Ambassador was airborne by helicopter en route to the USS 
Blue Ridge.   

With regard to the above units, the Marine Corps Historical 
Center has provided to VA pertinent records of the Battalion 
Landing Team (BLT) 3/9 (3rd Battalion, 9th Marines) of the 3rd 
Marine Division (-) (Rein) FMF, for April 1975.  Among that 
organizational element's subordinate units was a Headquarters 
and Services company, which is consistent with the veteran's 
chronological personnel record showing his assignment to that 
H&S Co.  Its location is shown as aboard the USS Denver, in 
the South China Sea.  The narrative summary and sequential 
listing of significant events show,in essence, that the BLT 
3/9 was maintained in a reserve capacity throughout the 
duration of Operation Frequent Wind, and, although placed on 
short alerts several times to provide backup security in the 
operation, was not brought into action.  On April 29, 1975, 
the BLT 3/9 was directed to stand down, and to continue to 
maintain reserve status.

III.  Legal Analysis

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

In this case, the appellant also contends, in pertinent part, 
that he was exposed to Agent Orange in service, and that such 
exposure caused his claimed diabetes mellitus.

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See, 
e.g., VAOPGCPREC 3-2000.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a nexus to service.  See Brock v. 
Brown, 10 Vet. App. at 162.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
should not be extended to certain disorders.  See, e.g., 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also 
Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 
59,232-243 (1999); 67 Fed. Reg. 42,600-608 (June 24, 2002).

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum in-country time frame 
provided by the law).  In this case, the veteran's service 
records indicate that his Marine organization participated in 
Operation "Frequent Wind," the evacuation of the U.S. 
Ambassador, other Americans, and South Vietnamese from 
Saigon, while operating in the territorial waters of South 
Vietnam from April 26, 1975.

In a precedent opinion, the VA General Counsel determined 
that, for purposes of 38 U.S.C.A. § 101(29)(A), which defines 
the Vietnam era, service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97.  In that opinion, it was noted that the general 
definition of the Vietnam era in section 101(29) was meant to 
acknowledge the period during which United States personnel 
accompanied Vietnamese troops on combat missions within 
Vietnam.  The opinion contrasted this with the references to 
service "in the Republic of Vietnam" in 38 U.S.C.A. § 1116, 
which were included for a specific purpose relating to the 
use of Agent Orange and other herbicide agents in Vietnam.  
The opinion went on to note the provisions of 38 C.F.R. § 
3.307(a)(6)(iii), cited above.

More recently, the VA has reiterated its position that 
service in deep-water naval vessels offshore of Vietnam (as 
opposed to service aboard vessels in inland waterways of 
Vietnam) is not included as "service in the Republic of 
Vietnam" for purposes of presumptive service connection for 
Agent-Orange-related diseases, including diabetes.  See 
Comments section, in Federal Register announcement of final 
rule adding diabetes to the list of Agent Orange presumptive 
diseases, 66 Fed. Reg. 23,166 (May 8, 2001).

The veteran's DD Form 214 MC reflects that his occupational 
specialty in service was Shore Party Man, and his service 
records indicate he was a combat engineer in early 1975.  
Moreover, at his August 2002 Board hearing, the veteran 
testified that in early April 1975 he was transported to the 
Tan Son Nhut airbase, where he provided security.  He said 
that on April 29th he was trucked to the U.S. Embassy, where 
he found a chaotic scene.  The veteran indicated that, after 
entering the embassy grounds, he saw Ambassador Martin and 
helped him evacuate on April 29th.  He then returned to his 
ship, which he identified as the USS "Duluth" or "Debut."  
(The Board is aware that the USS Duluth was one of several 
amphibious transport dock ships utilized in Operation 
"Frequent Wind," and that the USS Dubuque was another.)

The unit history for the 3rd Marine Amphibious Battalion for 
that period of time does not specifically mention the veteran 
or the provision of security for Tan Son Nhut airbase, nor 
does it specify the ship on which the veteran served, and the 
history indicates that the U.S. Ambassador was evacuated on 
April 30th, not April 29th as the veteran testified.  The 
records describe that the USS Dubuque and the USS Duluth 
operated in the contiguous waters off the coast of South 
Vietnam.  The records do indicate that the Marine ground 
security force at the Defense Attache Office, which was 
located at Tan Son Nhut airbase, several miles from the 
American embassy, was evacuated to the embassy and then to 
offshore ships during the timeframe alleged by the veteran.  

However, no records submitted by the veteran, or provided by 
the service department, specifically indicate that the 
veteran was in Vietnam.  His account that he was sent to the 
Tan Son Nhut airbase early in April 1975, without any formal 
orders, and then was evacuated during the withdrawal of 
American forces from Vietnam on April 29-30, 1975, although 
plausible, is not documented in any way.  It is unfortunate 
that the veteran cannot identify his commander during that 
time, because such information might have been helpful in the 
Marine Corps' efforts to verify his presence there.  In fact, 
the extensive documentation which VA has obtained from the 
Marine Corps Historical Center weighs against the veteran's 
assertions, in that it shows the unit to which he was 
assigned was prepared and staged to support the evacuation 
mission in Vietnamese waters, but was not actually ordered to 
the scene in country, and was directed on April 29, 1975, to 
remain on board ship, stand down, and maintain its status in 
reserve.

The Board appreciates the veteran's testimony at the 
videoconference hearing.  However, the information he 
imparted during the hearing has not been helpful in 
establishing his presence on the ground in Vietnam.  His 
descriptions of the crash of a C5A aircraft upon takeoff from 
Tan Son Nhut Airbase in early April 1975, the chaotic 
situation as the U.S. embassy was prepared for evacuation in 
late April, the Ambassador's departure on April 30 carrying 
the embassy flag, and the seizure of the U.S. freighter 
Mayaguez by the Cambodian navy in May 1975 are consistent 
with well-known historical events, but do not assist in 
corroborating his account, which is supported by no military 
verification whatsoever.

The Marine Corps Historical Center has clearly advised VA 
that it has no further information to impart, and the veteran 
has testified that he is unable to recall any more about his 
unit, his commander, or his comrades in the Marine Corps.  In 
view of the foregoing record, and without casting any 
aspersions upon the veteran as to his testimony regarding his 
service, the Board is unable to conclude that the evidence 
creates a reasonable doubt that his active service included 
duty on the ground within the Republic of Vietnam.  
Exhaustive efforts to secure official records confirming his 
presence in Vietnam have yielded no confirmation, and, 
because Type 2 diabetes arose many years after his separation 
from service, there is no other basis to grant service 
connection for that disease.


ORDER

Service connection for diabetes mellitus is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


